Name: Council Regulation (EEC) No 2287/79 of 15 October 1979 on the transfer to the Italian intervention agency of common wheat held by the German intervention agency and on the conditions for bringing such wheat back on to the market
 Type: Regulation
 Subject Matter: Europe;  plant product;  executive power and public service;  distributive trades;  trade policy
 Date Published: nan

 19. 10 . 79 Official Journal of the European Communities No L 263/3 COUNCIL REGULATION (EEC) No 2287/79 of 15 October 1979 on the transfer to the Italian intervention agency of common wheat held by the German intervention agency and on the conditions for bringing such wheat back on to the market HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 November 1979, the German interven ­ tion agency shall hold 200 000 tonnes of common wheat of bread-making quality at the disposal of the Italian intervention agency, which shall ensure trans ­ portation to Italy before the end of the 1979/80 marketing year. This product must meet the requirements of Regula ­ tion (EEC) No 1549/79(8). 2 . Commission Regulation (EEC) No 376/70 of 27 February 1970 laying down the procedure and condi ­ tions for the disposal of cereals held by intervention agencies (9), as last amended by Regulation (EEC) No 1687/76 (10), shall apply to the resale of the product referred to in paragraph 1 ; the reference price shall , however, be substituted for the intervention price . 3 . The delivery and transport operations shall be assigned by tender. The mobilization must be carried out under the most favourable conditions of transfer. 4 . The detailed rules for the application of this Regulation , and in particular the rules concerning the delivery and transport of the product in question , shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (3), as last amended by Regulation (EEC) No 2788/72 (4), and in particular Article 3 (2) thereof, Having regard to Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (5), and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas the Italian market in common wheat runs the risk of experiencing supply difficulties ; whereas high market prices for this product have been recorded in that country ; Whereas, in order to deal with this situation, a part of the common wheat of bread-making quality which is still available in intervention in the rest of the Community should be made available to the Italian intervention agency ; Whereas detailed rules should later be laid down for taking over the product and for transferring responsi ­ bility for it ; Whereas provisions covering the accounting side of this operation should be aligned on the arrangements laid down in Council Regulation (EEC) No 787/69 of 22 April 1969 on the financing of intervention expen ­ diture in respect of the domestic market in cereals and in rice (6), as last amended by Regulation (EEC) No 354/78 (7) ; Whereas such measures imply that the Guarantee Section of the European Agricultural Guidance and Guarantee Fund should bear the cost of transport, Article 2 1 . At the end of each month, the German interven ­ tion agency shall enter the quantities transferred during that month as a zero debit in the account referred to in Article 3 ( 1 ) of Regulation (EEC) No 787/69 . 2 . At the end of each month, the Italian interven ­ tion agency shall enter the quantities delivered to it as a zero credit in the account referred to in paragraph 1 . (&gt;) OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 188 , 26 . 7. 1979, p. 1 . (*) OJ No L 94, 28 . 4. 1970, p . 13 . (4) OJ No L 295, 30 . 12. 1972, p. 1 . (5) OJ No L 281 , 1 . 11 . 1975, p. 49 . (*) OJ No L 105, 2 . 5 . 1969, p. 4. (7) OJ No L 50, 22. 2. 1978 , p. 4 . (8) OJ No L 188 , 26. 7 . 1979, p. 4. (9) OJ No L 47, 28 . 2 . 1970, p. 49. ( 10) OJ No L 190, 14. 7. 1976, p. 1 . No L 263/4 Official Journal of the European Communities 19 . 10 . 79 Article 33 . The costs of transporting the quantities trans ­ ferred shall be entered in the account referred to in paragraph 1 . 4 . Where necessary, detailed rules for the applica ­ tion of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regula ­ tion (EEC) No 729/70 . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 15 October 1979. For the Council The President J. GIBBONS